PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/111,569
Filing Date: 14 Oct 2013
Appellant(s): Vigholm et al.



__________________
Harold R. Brown III
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 24, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/16/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Rejection of claims 1-4, 7-27 under 35 U.S.C. 103(a) as being unpatentable over Yoshimatsu (US 20050001567) in view of Lifson (US 20060198744).
See final rejection dated 09/16/2020 pages 9-21. In summary: Yoshimatsu discloses a base hydraulic system in a working machine. Lifson renders obvious identifying a resonance frequency and controlling a drive source to counteract waves having the resonance frequency. Appellant argues that resonance frequency waves do not occur in Lifson, the Office disagrees and points to various sections in Lifson which states sensors detect resonance frequency waves during system operation, and controls the drive source to counteract the resonance frequency waves by adjusting the speed/frequency of the drive source to operate outside of resonance frequencies which is the same method claimed by appellant.

Rejection of claim 5 under 35 U.S.C. 103(a) as being unpatentable over Yoshimatsu in view of Lifson and Olsen (US 2010/0254885).


Rejection of claim 6 under 35 U.S.C. 103(a) as being unpatentable over Yoshimatsu in view of Lifson and Morrison (US 4074771). 
	See final rejection dated 09/16/2020 pages 23-24. In summary: Morrison discloses an analogous hydraulic system and teaches an adjustable flow regulator valve which permits free flow of fluid there through up to a desired maximum flowrate and dumps all excess flow over such maximum to the reservoir which renders obvious claim 6 when combined with Yoshimatsu and Lifson.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Rejection of claims 26-27 under 35 U.S.C. 112, second paragraph, as being indefinite has been withdrawn. 
Upon further consideration, the claim language is broad but not indefinite. The limitation of “identifying an occurrence of a resonance frequency wave” in claim 26, and the limitation of “identifying a resonance frequency wave during the working operation” . 

(2) Response to Argument

Important notes about appellant’s claim language when viewed in light of the disclosed specification:
Claim 1 recites “waves having the resonance frequency”. These claimed waves having the resonance frequency are also known as ‘resonance frequency waves’, and these waves include “waves, such as acoustic waves, pulsations in the hydraulic fluid and/or vibrations in mechanical components” (cited from the specification filed on 10/14/2013, page 2, paragraph 1).
Claim 1 recites “controlling the drive source so as to counteract waves having the resonance frequency”. The drive source is a broad recitation referring to appellant’s electric motor 101.The definition of “counteract” has been established through prosecution and is distinguished from the term “avoid” (see appeal brief filed 3/24/2021, page 6, footnote 1). It should be noted that appellant’s “counteract” does not utilize neutralization of waves by an opposite or force or etc., appellant’s claimed embodiment strictly “counteracts” resonance frequency waves only by adjusting the operation speed/frequency of the drive source (motor) so that the motor (and its coupled pump) no longer operates at a resonance frequency, and therefore no longer generates resonance frequency waves. This is discussed on pages 5-6 of the filed specification. 

“For example, the hydraulic pump 102 (130 cc and 7 pistons as an example) may have a rotation speed of 2000 rpm which gives piston pressure pulses with the frequency 233 Hz (2000/60*7). The theoretical maximal flow is 260 I/min (2000*130/1000). Suppose the current displacement of the pump is 50% of maximum, this will give a maximal flow of 130 1/min. In case an acoustic sensor 106 detects a resonance frequency in the hydraulic system that can be derived from the piston pressure pulses (233 Hz), the control unit 110 can change the rotation speed of the electric motor to 1800 rpm, for instance, so as to counteract the resonance frequency. The piston pressure pulses will then arise with the frequency 210 Hz (1800/60*7).”

The crux of appellant’s argument is that Lifson does not allow resonance frequency waves to occur, and therefore does not “counteract” resonance frequency waves because they did not exist in the first place. The Office disagrees with appellant’s argument and asserts that Lifson does allow resonance frequency waves to occur as evidenced by the waves of vibration/pulsations/sound level being detected by sensor during operation of the system and identified as resonance frequencies because they 


In response to appellant’s specific arguments beginning on page 6 of the appeal brief filed on 03/24/2021:
Appellant’s arguments on page 6 states:
“Lifson et al. merely discloses avoiding resonance frequency waves whereas the present invention involves, inter alia, counteracting resonance frequency waves that exist. Lifson et al. involves identifying what the resonance frequencies of an electric motor are and taking measure to avoid operation in or near the resonance frequency. E.g., Lifson et al, Abstract, line 1”

The Office disagrees and points to the Lifson abstract, lines 3-6 which states:
“The resonance frequencies can be identified experimentally at the design state, or during operation of a component and electric motor”. 

Lifson clearly states identifying resonance frequencies during operation of a component and electric motor, meaning that resonance frequencies would be detected during operation, and thus, the resonance frequency waves are do indeed occur in embodiments of Lifson in order for them to be detected. An embodiment of Lifson (see Lifson paragraph [0009]) is directed towards detecting the occurrence of resonance frequency waves, and then counteracting them by adjusting the operation speed of the motor which is the same method performed by appellant’s device.

“The undesirable frequencies (frequency that would normally be associated with either acoustical or mechanical resonances) may be determined experimentally, in a laboratory for a particular type of equipment, or may be determined by various types of sensors mounted upon the component.  As an example, sensors can be mounted on a fan housing, and sense one of the vibration characteristics.  The frequency of the motor or the running frequency of the driven equipment or multiples thereof can be associated with the varying vibration level, and in this manner, the frequencies most subject to vibration and exceeding the desired level can be identified, and then avoided, or associated with a "higher slope" of ramp-up during the start-up, shutdown and frequency adjustment processes.  The same reasoning would apply to measurement of excessive pulsations, as for example measured by dynamic pressure transducers installed into the piping adjacent to the system components.”

Appellant’s arguments on page 7 states that resonance frequency waves are prevented from occurring by speeding through resonance frequency zones and avoiding operation in such zones during steady state operation. Appellant’s arguments on page 7 further states that “the entire object of Lifson et al. is to prevent the occurrence in the first instance of resonance frequency waves…there is no reason to understand from the disclosure of Lifson et al. that resonance frequency waves would ever be permitted to occur”
The Office disagrees because appellant’s assertion is unsubstantiated by Lifson’s disclosure. Lifson never states that resonance frequency waves are “prevented from occurring”, but rather explicitly states in paragraph [0022] that “excessive vibration, noise or pulsation [(resonance frequency waves)] will not be felt for any undue length of time”, not that these resonance frequency waves will be completely prevented entirely. Something that is not felt for any undue length of time is still felt, just not for an undue length of time. There are multiple instances in which Lifson discloses the use of sensors 

Appellant’s arguments on page 7 states “Lifson et al. does not disclose that any vibration or noise that might occur is the result of resonance frequency waves”.
The Office points out that appellant’s “waves” includes “acoustic waves, pulsations and/or vibrations” as stated in the filed specification page 2, lines 2-3. The excessive vibration/pulsation/sound level that occur when operating at a resonance frequency are, themselves, waves having the resonance frequency. Appellant’s disclosure lacks any support to claim otherwise. The Office further points to Lifson paragraph [0020], 
“if one were to plot the operation frequency of a motor versus on of the characteristics associated with the vibration, pulsation or sound level within a component associated with the motor, there would be typically one or more “resonance frequencies” at which vibration/pulsation/sound level increases dramatically. As shown in Fig. 2, these frequency zones are designated as X1 and X2. The present invention seeks to limit the operation of the motors in or near these frequencies, or to “skip” these frequencies.”



Appellant’s arguments on page 8 state “The Examiner has not provided a basis in fact and/or technical reasoning to reasonable support a determination that resonance frequency waves necessarily occur when a motor’s speed is changed and the motor frequency passes through the resonance frequency zones”.
Appellant has erred in interpreting the Office’s statement and has misrepresented the Office’s stance. The Office has not relied upon inherency to support a conclusion that resonance frequency waves occur while operating in the resonance frequency zones of Lifson because Lifson already explicitly discloses the occurrence of resonance frequency waves in the form of vibration/pulsation/sound level while operating in the resonance frequency zones X1 and X2 seen in Lifson Fig. 2; see also paragraph [0020]. 

Appellant’s arguments on page 8 state that “if a mechanical system’s frequency of oscillation passages through the system’s natural frequency zone quickly enough, resonance frequency waves do not occur” is an a hypothetical argument that appellant 
Appellant appears to be making the incorrect assumption that “skipping frequencies” somehow allows certain frequencies to be instantaneously jumped passed, but this is physically impossible as the mechanical physics operates in analog. Lifson paragraph [0020] equates “limit the operation of the motors in or near these frequencies” to concept of “’skip[ing]’” these frequencies. There’s no reason to understand resonance frequency waves would not occur in the system of Lifson while quickly passing through the resonance frequency zones.

Appellant’s arguments on page 9 state appellant’s own interpretation of Lifson’s paragraph [0022] by stating that Lifson proves “while frequencies approaching resonance frequencies that might cause excessive vibration, noise, or pulsation might 
The Office disagrees with appellant’s interpretation of Lifson’s paragraph [0022]. In light of Lifson’s overall disclosure, one of ordinary skill in the art would understand that Lifson provides for an embodiment that allows resonance frequency waves occur during operation in its system, having the resonance frequency waves in the form of vibration/pulsation/sound levels detected by sensors (thereby definitely establishing that these resonance frequency waves are in fact occurring during system operation, because if a wave is detected by a sensor, that wave must have occurred), and then adjusting the drive source operation frequency/speed to operate outside of the detected resonance frequency zones to counteract further occurrence of resonance frequency waves, so that the resonance frequencies waves being the excessive vibration, noise, or pulsation will not be felt for any undue length of time.

Patentability of claims 5 and 6 are tied to the issue discussed above pertaining to claim 1.

 Patentability of claims 18-20 and 24; are tied to the issue discussed above pertaining to claim 1. Appellant’s arguments on page 9 with respect to claim 18 are not persuasive because Lifson provides means for controlling the drive source so as to counteract waves having the resonance frequency as discussed above because resonance frequency waves do occur in Lifson, are identified via sensors, and are 

Appellant’s arguments on page 10-11 regarding the patentability of claim 25 is not persuasive. Appellant’s arguments state that Lifson does not disclose a step of controlling a drive source so as to generate pressure pulses to counteract waves having the resonance frequency. The Office disagrees because resonance frequency waves do occur in the system of Lifson, and the modified device of Yoshimatsu in view of Lifson operates in the same manner that appellant’s device is disclosed to operate. The only support for appellant’s step of generating pressure pulses to counteract waves having the resonance frequency is in page 6, second paragraph, which states:
 “in case an acoustic sensor 106 detects a resonance frequency in the hydraulic system that can be derived from the piston pressure pulses (233Hz), the control unit 110 can change the rotation speed of the electric motor to 1800 rpm, for instance so as to counteract the resonance frequency.” 

Appellant’s device merely changes the speed of the drive motor so that its coupled hydraulic machine no longer generates pulses at the resonance frequency. It should be noted that there is no destructive interference of the wave or any other phenomenon occurring with appellant’s device other than changing the speed of the electric motor so that its coupled hydraulic machine (pump) no longer operates at a resonance frequency.
This same method step of changing the speed, so that its coupled hydraulic machine no longer generates pulses at the resonance frequency, occurs in Lifson and would be implemented into the primary reference Yoshimatsu. Yoshimatsu uses a 

Appellant’s arguments on page 11 and 12 pertaining to claims 26 and 27 are not persuasive because resonance frequency waves occur during the operation of Lifson and are detected by sensors.

There are several facets to appellant’s disclosure that should again be noted:
1. Appellants “waves” includes “acoustic waves, pulsations and/or vibrations” as stated in the filed specification page 2, lines 2-3. Waves having the resonance frequency are simply acoustic waves, pulsations and/or vibrations that occur at a resonance frequency.
2. The time of existence for a wave is neither claimed nor discussed in the filed specification.
3. Appellant’s method step limitation of “controlling the drive source so as to counteract waves having the resonance frequency” in claim 1, and limitation of “means for controlling the drive source so as to counteract the waves having the resonance frequency” in claim 18, and limitation of “controlling the drive source so as to generate pressure pulses to counteract waves having the resonance frequency” in claim 25, all refer to the action of changing the operational speed of the motor, so that resonance 

For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        June 24, 2021

Conferees:
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745    
                                                                                                                                                                                                    /LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.